 


                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION
 

BRIAN TURNER NUNLEY,                            )
                                                )
                  Plaintiff,                    )      Case No. 7:18CV00397
                                                )
v.                                              )           OPINION
                                                )
MEDIKO MEDICAL CO., ET AL.,                     )      By: James P. Jones
                                                )      United States District Judge
                  Defendants.                   )

      Brian Turner Nunley, Pro Se Plaintiff.

      Brian Turner Nunley, a Virginia inmate, filed a pro se civil rights Complaint

under 42 U.S.C. § 1983, alleging that he was not receiving appropriate mental

health treatment while in jail.    By Order entered August 13, 2018, the court

directed Nunley, within twenty days from the date of the Order, to sign an enclosed

consent to withholding of fees form and return it to the court, in order to complete

an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(b). This

section requires a prisoner litigant to pay the $350 filing fee for a civil lawsuit in

this court, but allows him to pay the filing fee in installments withheld from the

monthly income to his inmate trust account. Nunley was advised that a failure to

comply with the Order would result in dismissal of this action without prejudice.

      More than a month has elapsed, and Nunley has failed to comply with the

Order. Accordingly, the court will dismiss his action without prejudice. He may

                                            
 
 


refile his claims in a separate lawsuit once he is prepared to comply with the

required conditions.

      A separate Final Order will be entered herewith.

                                               DATED: October 3, 2018

                                               /s/ James P. Jones
                                               United States District Judge




                                        ‐2‐ 
 
